Case 3:20-cv-00255-MMH-PDB Document 15-1 Filed 10/21/20 Page 1 of 6 PageID 114




                               United States District Court
                                Middle District of Florida
                                  Jacksonville Division


 ACME BARRICADES, L.C.,

               Plaintiff,

 v.                                                           NO. 3:20-cv-255-J-34PDB

 ACME BARRICADES, LLC,

               Defendant.



                                         Order

        The plaintiff sues the defendant for alleged trademark infringement, unfair
 competition, trademark dilution, and copyright infringement. Doc. 1. Before the
 Court is the defendant’s motion to set aside a default. Doc. 8. The plaintiff opposes
 the motion. Doc. 14. All events are in 2020.

        The plaintiff filed the complaint on March 12. Doc. 1. In the complaint, the
 plaintiff explains it “has a national presence” in selling traffic equipment and offering
 related services and “has been doing interstate business since approximately 1998.”
 Doc. 1 ¶¶ 6, 8. The plaintiff states the defendant is a Texas limited liability company
 registered in 2017 that has been running a road-services business using the plaintiff’s
 registered trademark “ACME BARRICADES” and photographs from the plaintiff’s
 website. Doc. 1 ¶¶ 7, 9–12. The plaintiff states the Court has jurisdiction over the
 defendant because the defendant’s website containing “content that infringes both
 the registered copyright and the [plaintiff’s] trademark … is accessible by other
 Florida residents” and the defendant’s “infringing actions thus cause harm” to the
 plaintiff in Florida. Doc. 1 ¶ 4.
Case 3:20-cv-00255-MMH-PDB Document 15-1 Filed 10/21/20 Page 2 of 6 PageID 115




        The plaintiff filed a notice stating service of process had been completed on
 May 19 through the Texas Secretary of State and on May 20 through Aaron and
 Suzanne Thompson. Doc. 5. The plaintiff moved for entry of a default on July 2, Doc.
 6, and the clerk entered a default four days later, Doc. 7. The defendant filed the
 current motion to set aside the default on August 12. Doc. 8.

        In the motion, the defendant explains these facts supported by a declaration
 by Aaron Thompson, the managing member. Docs. 8, 9–9-2.

        The defendant is a “small, family-owned business” in Salado, Texas, providing
 road-construction services for the Texas Department of Transportation projects and
 other projects. Doc. 8 at 1–2. The defendant operates only in Texas “and has no
 presence whatsoever in Florida.” Doc. 8 at 2.

        The defendant failed to respond to the complaint because of problems from the
 novel coronavirus pandemic. Doc. 8 at 2. The defendant had nine employees in June,
 and five had contracted the coronavirus “earlier [in the] summer.” Doc. 8 at 2. The
 five employees could not work, which “substantially delayed” projects. Doc. 8 at 2. A
 crew in one of the defendant’s commonly-owned affiliates also suffered a coronavirus
 outbreak, and it “took eight weeks for the outbreak of Covid-19 to clear all employees
 of [the defendant] and its affiliate.” Doc. 8 at 2.

        Because of the pandemic, the defendant had to implement new operating
 guidelines, which required “substantial time, effort, and resources” for a small
 company. Doc. 8 at 3. Revenue substantially declined, and the owners were concerned
 the company would become insolvent. Doc. 8 at 3.

        “It was during the time of this labor, health, and financial hardship and
 uncertainty that [the plaintiff] was served” with the complaint. Doc. 8 at 3. The
 defendant neither preferred nor desired to neglect to respond to the complaint, but
 “the circumstances were such that its principals were focused on the health and


                                              2
Case 3:20-cv-00255-MMH-PDB Document 15-1 Filed 10/21/20 Page 3 of 6 PageID 116




 safety of their employees and the continued viability and survival of the company.”
 Doc. 8 at 3.

       The defendant learned of the default on July 31 and retained current counsel
 in Florida about a week later, on August 7. Doc. 8 at 4. Counsel filed the current
 motion less than a week later, on August 12.

       The defendant “strongly disputes” the plaintiff’s allegations and, if permitted
 to proceed, would at a minimum argue lack of personal jurisdiction and that a party
 cannot enjoin concurrent use of a mark if the parties use the mark in two distinct
 geographical markets. Doc. 8 at 3–4 & n.1. The defendant attaches a proposed motion
 to dismiss for lack of personal jurisdiction, Doc. 8-1, contending it has no contacts
 with Florida, Doc. 8 at 6. See also Docs. 9-1 and 9-2 (attachments to Thompson’s
 declaration: a screenshot of the plaintiff’s website showing company divisions only in
 Florida and a screenshot of the defendant’s website advertising its business in Texas).

       The defendant contends it neglected to timely respond because of the “exigent”
 circumstances caused by the pandemic and because it was “not in a position” to
 “timely retain counsel in Florida[.]” Doc. 8 at 6. The defendant observes the action is
 in the early stages and the plaintiff has not yet moved for default judgment, and the
 defendant argues it has at least one meritorious defense (lack of personal jurisdiction)
 and the plaintiff will not be prejudiced. Doc. 8 at 6.

       The plaintiff responds that pandemic challenges fail to justify inaction for
 months. Doc. 14 at 4. The plaintiff observes the defendant has not argued its
 principals were unaware of the action or became ill when a response was due. Doc.
 14 at 5. The plaintiff observes the defendant’s principals instead were focused on
 other matters and failed to prioritize this action, ignoring it until learning about the
 default. Doc. 14 at 5. The plaintiff contends the defendant could have moved for more
 time to respond to the complaint or otherwise communicate with the plaintiff’s



                                             3
Case 3:20-cv-00255-MMH-PDB Document 15-1 Filed 10/21/20 Page 4 of 6 PageID 117




 counsel. Doc. 14 at 5–6. The plaintiff argues the defendant willfully defaulted and,
 therefore, the Court need not consider other factors. Doc. 14 at 6.

        The plaintiff contends setting aside the default is unwarranted even
 considering other factors. The plaintiff contends it has been prejudiced by the time
 and expense of moving for a default and addressing the failure to respond and the
 delay in proceeding with the action during which the defendant has continued to
 infringe the plaintiff’s marks, cause consumer confusion, and damage its goodwill.
 Doc. 14 at 6. The plaintiff contends the defendant’s “relatively quick” action to set
 aside the default (one month) shows the defendant knew about the action and did not
 take it seriously until learning about the default. Doc. 14 at 7. The plaintiff recognizes
 the defendant’s asserted defenses satisfy the low standard for showing a meritorious
 defense. Doc. 14 at 7 n.3.

        A court may “set aside an entry of default for good cause.” Fed. R. Civ. P. 55(c).
 “Action on a motion to set aside a default is within the discretion of the district court.”
 Robinson v. United States, 734 F.2d 735, 740 (11th Cir. 1984).

        “Good cause” is a liberal standard “not susceptible to a precise formula.”
 Compania Interamericana Export-Import, S.A. v. Compania Dominicana de Aviacion,
 88 F.3d 948, 951 (11th Cir. 1996). Considerations include whether default was
 culpable or willful, whether setting aside default would prejudice the adversary,
 whether the defaulting party presents a meritorious defense, whether public interest
 is implicated, whether the defaulting party would incur significant financial loss, and
 whether the defaulting party acted promptly to correct the default. Id.

        Because of a strong policy to decide cases on the merits, defaults are disfavored.
 In re Worldwide Web Systems, Inc., 328 F.3d 1291, 1295 (11th Cir. 2003). Even in
 seeking to set aside default judgment—as opposed to default, a lesser standard—the
 defaulting party does not have to prove a meritorious defense; a “hint” of one suffices.
 United Artists Corp. v. Freeman, 605 F.2d 854, 857 n.4 (5th Cir. 1979). Whether a


                                             4
Case 3:20-cv-00255-MMH-PDB Document 15-1 Filed 10/21/20 Page 5 of 6 PageID 118




 defense is meritorious does not depend on its likelihood of success. Retina-X Studios,
 LLC v. ADVAA, LLC, 303 F.R.D. 642, 657 (M.D. Fla. 2014).

       “Courts have ruled that the fact that [a] plaintiff would have to try the case on
 the merits if relief is granted is not the kind of prejudice that should preclude relief.”
 10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure, § 2699
 (4th ed. 2020). And the “fact that reopening the judgment would delay [a] plaintiff’s
 possible recovery has not, in itself, been deemed to bar relief.” Id. As this Court has
 explained, the “inherent delay” from resolving a case on the merits does not constitute
 prejudice and “the concept of prejudice in the context of Rule 55(c) goes to the dangers
 of loss of evidence, increased discovery difficulties, and the enhanced opportunity for
 fraud or collusion.” ISO Claims Servs., Inc. v. Bradford Tech., Inc., 3:09-cv-976-J-
 34JRK, 2009 WL 10670821, at *2 (M.D. Fla. Dec. 16, 2009) (unpublished).

       While each party presents persuasive arguments, ultimately, the defendant
 has established good cause to set aside the default. The pandemic has disrupted
 operations for many, including for the Court, and much grace has been given during
 these unusual times. See In re the National Emergency Declared on Mar. 13, 2020,
 No. 8:20-mc-25; In re: Coronavirus Public Emergency, No. 3:20-mc-5.

       Although the defendant does not dispute proper service and knowledge of this
 action, the facts detailed in the declaration and motion establish good cause (half of
 a small company’s workforce contracting the coronavirus leading to work delays,
 potential insolvency, new policies to continue business, and the need to find faraway
 counsel). The defendant moved to set aside the default approximately one month after
 its entry, with counsel moving to set aside the default five days after being retained.
 In the proposed motion to dismiss, the defendant presents a hint of at least one
 meritorious defense in contending the Court lacks personal jurisdiction over it. The
 prejudice the plaintiff describes—spending time and resources on the default issue
 and continued infringement—does not outweigh the other considerations, including
 the strong policy favoring merit-based, not technical-based, decisions.

                                             5
Case 3:20-cv-00255-MMH-PDB Document 15-1 Filed 10/21/20 Page 6 of 6 PageID 119




       Finding good cause to set aside the default, the Court grants the defendant’s
 motion, Doc. 8; sets aside the default, Doc. 7; directs the clerk to add an appropriate
 notation to the docket; directs the defendant to respond to the complaint by
 November 4, 2020; and directs the parties to conduct the case management
 conference and file a case management report by November 13, 2020.

       Ordered in Jacksonville, Florida, on October 21, 2020.




 c:    Counsel of record




                                           6
